Citation Nr: 0806027	
Decision Date: 02/22/08    Archive Date: 03/03/08

DOCKET NO.  04-42 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for sinusitis.  

4.  Entitlement to service connection for an upper 
respiratory infection.  

5.  Entitlement to service connection for a sore throat.  

6.  Entitlement to service connection for an injury to the 
right cheek.  

7.  Entitlement to service connection for an eye disability.  

8.  Entitlement to service connection for a dental 
disability.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1993 to July 
1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for bilateral hearing loss, tinnitus, 
sinusitis, an upper respiratory infection, a sore throat, an 
injury to the right cheek, an eye disability, and a dental 
disability.  


FINDINGS OF FACT

1.  The veteran does not have a current diagnosis of 
bilateral hearing loss.  

2.  The veteran does not have a current diagnosis of 
tinnitus.  

3.  The veteran does not have a current diagnosis of 
sinusitis.  

4.  The veteran does not have a current diagnosis of an upper 
respiratory infection.  

5.  The veteran does not have a current diagnosis of a sore 
throat.  

6.  The veteran does not have a current diagnosis of an 
injury to the right cheek.  

7.  The veteran does not have an eye disability that is 
causally or etiologically related to service.  

8.  The veteran had impacted teeth that first manifested 
after 180 days of active service and that resulted in the 
extractions of teeth numbers 1, 17, and 32.   


CONCLUSIONS OF LAW

1.  The veteran's claimed current bilateral hearing loss was 
not incurred in or aggravated by his active service.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2007).  

2.  The veteran's claimed current tinnitus was not incurred 
in or aggravated by his active service.  38 U.S.C.A. §§ 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2007).  

3.  The veteran's claimed current sinusitis was not incurred 
in or aggravated by his active service.  38 U.S.C.A. §§ 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2007).  

4.  The veteran's claimed current upper respiratory infection 
was not incurred in or aggravated by his active service.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2007).  

5.  The veteran's claimed current sore throat was not 
incurred in or aggravated by his active service.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2007).  

6.  The veteran's claimed current injury to the right cheek 
was not incurred in or aggravated by his active service.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2007).  

7.  The veteran's current eye disability was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2007).

8.  The veteran has a dental disability for compensation 
purposes that was incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1154, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.381 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  
 
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Service connection for certain chronic 
diseases, including sensorineural hearing loss and tinnitus, 
will be rebuttably presumed if they are manifest to a 
compensable degree within one year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2007).   

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.30(d).    

Bilateral Hearing Loss, Tinnitus, Sinusitis, Upper 
Respiratory Infection, Sore Throat, Injury to the Right Cheek 

The first requirement for any service connection claim is 
evidence of a current disability.  Boyer v. West, 210 F.3d 
1351 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  The veteran's service medical records are negative 
for any complaints or treatment for hearing loss and 
tinnitus.  A November 1994 service medical record shows that 
the veteran complained of sinus pain and discharge and was 
diagnosed with rule out sinusitis.  Medical records also show 
that the veteran was treated for viral syndrome in November 
1994, August 1995, and October 1995, and treated for a sore 
throat in October 1993 and August 1994.  In a June 1995 
medical report, the veteran reported walking into a window 
sill and was treated for a laceration to his right cheek.  
Private medical reports have diagnosed the veteran with an 
indeterminate pulmonary nodule which is most likely benign.  
However, there is no post-service evidence of diagnoses of or 
treatment for bilateral hearing loss, tinnitus, sinusitis, an 
upper respiratory infection, a sore throat, or an injury to 
the right cheek.         

Absent evidence of a current disability, service connection 
for bilateral hearing loss, tinnitus, sinusitis, an upper 
respiratory infection, a sore throat, and an injury to the 
right cheek must be denied.  There is no competent medical 
evidence of record that demonstrates the current presence of 
bilateral hearing loss, tinnitus, sinusitis, an upper 
respiratory infection, a sore throat, or an injury to the 
right cheek.  In addition, a review of the veteran's service 
medical records shows that in his approximately three years 
of active service, he was treated for rule out sinusitis on 
only one occasion, a viral syndrome on only three occasions, 
and a sore throat on only two occasions.  The evidence shows 
that these diseases healed without residual complication 
prior to his separation and the in-service medical evidence 
does not show a diagnosis of any chronic condition.  Thus, 
the Board finds that the veteran's sinusitis, upper 
respiratory infection, and sore throat in service were acute 
and transitory.  Because no bilateral hearing loss, tinnitus, 
sinusitis, upper respiratory infection, sore throat, or 
injury to the right cheek have been currently diagnosed in 
this case, the Board finds that service connection for 
bilateral hearing loss, tinnitus, sinusitis, an upper 
respiratory infection, a sore throat, and an injury to the 
right cheek is not warranted.  

The Board has considered the veteran's claims that he has 
bilateral hearing loss, tinnitus, sinusitis, an upper 
respiratory infection, a sore throat, and an injury to the 
right cheek which are related to his service.  However, as a 
layman, the veteran is not competent to give a medical 
opinion on diagnosis, causation, or aggravation of a medical 
condition.  Bostain v. West, 11 Vet. App. 124 (1998); Routen 
v. West, 142 F.3d. 1434 (Fed. Cir. 1998); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges 
that the veteran is competent to give evidence about what he 
experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67 (1997).  

The competent evidence of record does not demonstrate that 
the veteran has bilateral hearing loss, tinnitus, sinusitis, 
an upper respiratory infection, a sore throat, or an injury 
to the right cheek.  As the preponderance of the evidence is 
against the claims for service connection, the claims must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

Eye Disability 

The veteran's July 1993 enlistment examination found 
uncorrected distant vision in the right eye as 20/20 and 
uncorrected distant vision in the left eye as 20/25.  
Uncorrected near vision in the right eye was reported as 
20/25 and uncorrected near vision in the left eye was 
reported as 20/30.

On VA examination in December 2003, the veteran complained of 
headaches and decreased vision, especially for distance.  He 
reported never having worn glasses or having a history of 
injury, infection, or surgical procedures on the eyes.  
Examination revealed uncorrected visual acuity in the right 
eye as 20/30 and uncorrected visual acuity in the left eye as 
20/40.  He was noted to be corrected with hyperopic, 
astigmatic, and presbyopic corrections.  There was no 
diplopia or visual field defect, and his external, slit lamp, 
and funduscopic examinations were normal.  The diagnoses were 
refractive error and presbyopia.  

Refractive error of the eyes is not a disability for VA 
purposes.  Accordingly, a disorder which is not a disability 
for VA purposes cannot be service-connected, absent evidence 
of aggravation by superimposed disease or injury.  38 C.F.R. 
§§ 3.303(c), 4.9; Sabonis v. Brown, 6 Vet. App. 426 (1994); 
Monroe v. Brown, 4 Vet. App. 513 (1993); Carpenter v. Brown, 
8 Vet. App. 240 (1995); VAOPGCPREC 67-90 (July 18, 1990), 55 
Fed. Reg. 43253 (1990); VAOPGCPREC 82-90 (July 18, 1990), 56 
Fed. Reg. 45711 (1990); VAOPGCPREC 11-99 (Sept. 2, 1999), 65 
Fed. Reg. 6257 (2000).  This includes refractive error due to 
such eye disorders as myopia, presbyopia, and astigmatism.  
The veteran's presbyopia in this case therefore cannot be 
service-connected absent evidence of aggravation.

The veteran's medical records, however, are negative for 
evidence of aggravation by a superimposed disease or injury.  
A June 1995 medical examination a year before separation from 
service shows that the veteran's uncorrected distant vision 
in both eyes was 20/20.  Uncorrected near vision in the right 
eye was 20/20, and uncorrected near vision in the left eye 
was 20/40.  There is therefore no evidence that the veteran's 
refractive error was aggravated by his service.  The 
veteran's presbyopia accordingly may not be service-connected 
in this case because his corrected distant vision was 20/20 
at the time of his separation from service.  38 C.F.R. 
§§ 4.75, 4.78 (2007).

The Board has considered the veteran's claim that he has an 
eye disability related to his service.  However, as a layman, 
the veteran is not competent to give a medical opinion on 
diagnosis, causation, or aggravation of a medical condition.  
Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 
F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The Board acknowledges that the veteran is 
competent to give evidence about what he experienced.  Layno 
v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must 
be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  

In the present case, the weight of the medical evidence 
indicates that the veteran's eye disorder was not caused by 
or aggravated by any incident of service.  As the 
preponderance of the evidence is against the claim for 
service connection, the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Dental Disability 

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  Only such conditions as 
are recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

A pre-existing disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable (obvious and manifest) evidence that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a), (b).  Aggravation of a pre-existing condition may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398 
(1995) (presumption of aggravation created by 38 C.F.R. 
§ 3.306 applies only if there is an increase in severity 
during service); Akins v. Derwinski, 1 Vet. App. 228 (1991).  
A mere transient flare-up during service of a preexisting 
disorder does not, in the absence of evidence of a worsening 
of the underlying condition, constitute aggravation of the 
disorder.  In addition, the usual effects of medical and 
surgical treatment in service, having the effect of 
ameliorating disease or other conditions incurred before 
enlistment will not be considered service-connected unless 
the disease or injury is otherwise aggravated by service.  38 
C.F.R. § 3.306(b)(1).  

Service connection for treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, and periodontal 
disease will be considered service connected solely for the 
purpose of establishing eligibility for outpatient dental 
treatment, if they are manifested after 180 days of service, 
in accordance with 38 C.F.R. § 17.161.  

In determining service connection, the rating activity will 
consider each defective or missing tooth and each disease of 
the teeth and periodontal tissues separately to determine 
whether the condition was incurred or aggravated in the line 
of duty during active service.  When applicable, the rating 
activity will determine whether the condition is due to 
combat or other in-service trauma, or whether the veteran was 
interned as a prisoner of war.  38 C.F.R. § 3.381(b) (2007).  
The condition of teeth and periodontal tissues at the time of 
entry into active duty will be considered.  Treatment during 
service, including filling or extraction of a tooth, or 
placement of a prosthesis, will not be considered evidence of 
aggravation of a condition that was noted at entry, unless 
additional pathology developed after 180 days or more of 
active service.  38 C.F.R. § 3.381(c).  Certain principles 
apply to specific dental conditions noted at entry and 
treated during service.  38 C.F.R. § 3.38(d).  The following 
will not be considered service connected for treatment 
purposes:  (1) calculus; (2) acute periodontal disease; (3) 
third molars, unless disease or pathology of the tooth 
developed after 180 days or more of active service, or was 
due to combat or in-service trauma; and (4) impacted or 
malposed teeth, and other developmental defects, unless 
disease or pathology of these teeth developed after 180 days 
or more of active service.  38 C.F.R. § 3.381(e).  

In this case, there is no evidence to show that the veteran 
had any dental conditions noted on entrance examination in 
July 1993.  Accordingly, there is no evidence that a dental 
disability existed either before or at the time he entered 
into service.  The veteran is therefore entitled to a 
presumption of soundness under 38 U.S.C.A. §§ 1111, 1137 
(West 2002).  

However, the Board must consider if the presumption of 
soundness is rebutted by clear and unmistakable evidence.  
The Board finds that the presumption of soundness has not 
been rebutted in this case.  There is no evidence that shows 
that the veteran had impacted teeth before or at the time of 
enlistment into active service.  Therefore, the veteran is 
presumed to have been sound upon entry into service.

Having established that the veteran is entitled to a 
presumption of soundness, the next step of the inquiry is to 
determine whether the veteran developed impacted teeth during 
active service.  Impacted or malposed teeth, or third molars, 
will not be considered service connected for treatment 
purposes unless disease or pathology of these teeth developed 
after 180 days or more of active service.  38 C.F.R. 
§ 3.381(e).  Service medical records show that the veteran 
was first diagnosed and treated for impacted teeth in April 
1996, which is well over 180 days into his period of active 
service.  His impacted teeth numbers 1, 17, and 32 were 
extracted in June 1996.  

The Board concludes that the veteran had impacted teeth that 
first manifested in service and that resulted in the 
extraction of teeth 1, 17, and 32.  There is no evidence that 
the veteran had any dental disorder prior to service.  The 
Board concludes that service connection for a dental 
disability of teeth 1, 17, and 32, for the purpose of 
outpatient dental treatment only, is warranted.  

Resolving all doubt in favor of the veteran, the Board 
concludes that the dental disability was incurred during 
active service.  Therefore, service connection for a dental 
disability for the purpose of outpatient dental treatment 
must be granted.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  
    
Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must provide notice to the claimant that:  
(1) informs the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) informs the claimant about the information and evidence 
that VA will seek to provide; (3) informs the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) requests or tells the claimant to provide 
any evidence in the claimant's possession that pertains to 
the claim, or something to the effect that the claimant 
should "give us everything you've got pertaining to your 
claim(s)."  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.159 (2007); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

The RO sent correspondence in October 2003 and a rating 
decision in March 2004.  Those documents discussed specific 
evidence, particular legal requirements applicable to the 
claims, evidence considered, pertinent laws and regulations, 
and reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with evidence obtained, the 
evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect of timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claims with 
an adjudication of the claims by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied 
its duty to notify the appellant and had satisfied that duty 
prior to the final adjudication in the November 2004 
statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to the claims for bilateral hearing loss, tinnitus, 
an eye disability, an injury to the right cheek, sinusitis, 
an upper respiratory infection, and a sore throat.  Thus, the 
Board finds that VA has satisfied both the notice and duty to 
assist provisions of the law.
          

ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  

Service connection for sinusitis is denied.  

Service connection for an upper respiratory infection is 
denied.  

Service connection for a sore throat is denied.  

Service connection for an injury to the right cheek is 
denied.  

Service connection for an eye disability is denied.  

Service connection for a dental disability of teeth 1, 17, 
and 32 is granted, for purposes of outpatient dental 
treatment only.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


